department of the treasury internal_revenue_service washington d c pate bl employer_identification_number conyact person identification_number telephone number to be dear sir or madam this is in response to your letter dated date in which you requested certain rulings with respect to a proposed transfer of assets from b to c b is exempt under sec_501 of the internal_revenue_code and is classified as a private_foundation under sec_509 c is exempt under sec_501 of the code and is classified as a private_foundation under sec_509 c had no assets as of date d a successful businessman from e who founded f established a park g ona large parcel of land d created g as part of a boyhood dream to create a public park which would provide a tranquil oasis for the people of e throughout his life d was dedicated to the care and development of g d died many years ago in keeping with his dedication to g d's will expressed a desire that the trustees of b continue to support g as d had done during his lifetime the trustees and provided some discretion in the trustees as to how b's funds could be distributed article iv of d's will bequeathed a block of non-voting common_stock of f to b the income of which was to be used first so far as may be necessary in the judgment of the trustees or of their corporate successor toward the cost of operating and maintaining g d did not however tie the hands of the board_of directors of b which has been comprised largely of direct descendants of d has always honored b's dedication to g g is the largest single grantee of b funds today sec_27 consists of formal gardens a carillon tower tracks sports fields and a substantial nature area as the d family has grown larger and more dispersed geographically concern has developed among d directors about the continuing commitment of future directors to support g especially in light of the latitude permitted by the language in d’s will they fear that as time passes directors who are less familiar with d's legacy will not be dedicated to the support of g as current and prior directors have been in light of these concerns d’s directors met in april of to discuss ways to ensure that in october of the d's legacy of support for g could be carried out on a permanent basis directors with advice of counsel approved a method to accomplish this objective first several of the directors of b formed c for the primary purpose of supporting g effective date b directors intend to make a grant of approximately one-fourth of its total assets to c which will be restricted for the benefit of g g and because the grant to c will be for that purpose the directors of d can be sure that d's legacy of support for g will be carried out in perpetuity because c's purpose is to support b represents that it will exercise expenditure_responsibility over its grant to c b also represents that it will comply with the rules regarding capital endowment grants to private_foundations the transfer of assets from b to c will not involve any benefit to a disqualified_person b does not seek to have its status as a private_foundation terminated and does not wish to be treated as a newly created organization sec_507 of the code provides for the voluntary and involuntary termination of private it states in part that except for transfers described in sec_507 an foundation status organization's private_foundation_status will be terminated only if the organization notifies the service of its intent to terminate or there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter sec_507 of the code provides that when a private_foundation transfers assets to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a new organization sec_1_507-1 of the income_tax regulations provides that neither a transfer of all of the assets of private_foundation nor a significant disposition of assets as defined in sec_1_507-3 by a private_foundation whether or not any portion of such disposition of assets is made to another private_foundation shall be deemed to result in a termination of the transferor private_foundation under sec_507 of the code unless the transferor private_foundation elects to terminate pursuant to sec_507 or sec_507 is applicable sec_1_507-3 of the regulations provides that a transferee organization in the case of a transfer described in sec_507 of the code shall succeed to the aggregate tax benefit of the transferor organization in an amount equal to the amount of such aggregate tax_benefit of the transferor organization multiplied by a fraction the numerator of which is the fair market of the assets less encumbrances transferred to such transferee and the denominator of which is the fair_market_value of the assets of the transferor less encumbrances immediately before the transfer fair_market_value is determined at the time of transfer sec_1_507-3 of the regulations provides that except as provided in sec_1 a which only relates to b transfers where all net assets are transferred to one or more controlled private_foundation a private_foundation is required to meet the distribution_requirements of sec_4942 of the code for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another private_foundation such transfer shall itself be counted toward satisfaction to the extent the amount transferred meets the requirements of sec_4942 sec_1_507-3 of the regulations provides that in order for a transfer of assets pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization not to be a taxable_expenditure it must be to an organization described in sec_501 other than an organization described in section sec_509 or treated as described in sec_501 under sec_4947 sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4942 of the code requires a private_foundation to make specified distributions of income for each taxable_year including the year in which it transfers substantial assets to another private_foundation under sec_507 sec_1_507-3 of the regulations allows the transferor foundation to count the assets transferred under sec_507 toward its sec_4942 distribution requirement to the extent that the transferee foundation itself makes qualifying distributions from corpus under sec_4942 by the end of the transferee s first taxable_year after the year in which it receives the transfer sec_4942 of the code defines qualifying_distribution as a any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 c b other than any contribution to i an organization controlled by the foundation or one or more disqualified persons or ii a private_foundation which is not an operating_foundation except as otherwise provided or b any amount_paid to acquire an asset used directly in carrying out one or more purposes described in sec_170 sec_4942 of the code requires that a grantor private_foundation in order to have a qualifying_distribution for its grant to another private_foundation which is not an operating_foundation under sec_4942 of the code must have adequate_records as required by sec_4942 of the code to show that the grantee private_foundation in fact subsequently made qualifying distributions that were equal to the amount of the grant and that were paid out of the grantee’s own corpus within the meaning of sec_4942 of the code such grantee foundation’s qualifying distributions out of corpus must be expended before the bl close of the grantee’s first tax_year after its tax_year in which it received the grant sec_4945 of the code defines the term taxable_expenditure to include any amount_paid or incurred by a private_foundation as a grant to an organization unless a the organization is described in subparagraphs or of sec_509 of the code or is an exempt_operating_foundation as defined in sec_4940 of the code or b the private_foundation exercises expenditure_responsibility with to such grant in accordance with sec_4945 of the code the exercise of expenditure_responsibility requires the foundation that makes the transfer to keep detailed records of the way the payment is spent by the recipient foundation sec_4945 of the code provides that expenditure_responsibility referred to in subsection d means that the private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and detailed reports with respect to such expenditures and to make full and detailed reports to the secretary sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations states that a transfer from one private_foundation to another private_foundation will be a qualifying_distribution under sec_4942 of the code if i not later than the close of the first taxable_year in which such contribution is received such donee organization makes a distribution equal to the full amount of such contribution and such contribution and such distribution is a qualifying_distribution within the meaning of paragraph a of this section without regard to this paragraph which is treated under paragraph qd of this section as a distribution out of corpus or would be so treated if such sec_501 organization were a private_foundation which is not an operating_foundation and ii the private_foundation making the contribution obtains adequate_records or other_sufficient_evidence from such donee organization such as a statement by an appropriate officer director or trustee of such organization showing except as otherwise provided in this subparagraph a that the qualifying_distribution described in subdivision i of this subparagraph has been made by such organization b the names and addresses of the recipients of such distribution and the amount received by each and c that the distribution is treated as distribution out of corpus under paragraph d of this section or would be so treated if the donee organization were a private_foundation which is not a operating_foundation sec_53_4945-5 of the regulations refers to the rules relating to the extent to which the expenditure_responsibility_rules contained in sec_4945 and h and this section apply to transfers of assets described in sec_507 sec_53_4945-5 of the regulations provides that if a private_foundation makes a grant described in sec_4945 to a private_foundation which is exempt from taxation under sec_501 for endowment for the purchase of capital equipment or for other capital purposes the grantor foundation shall require reports from the grantee on the use of the principal and income if any from the grant funds the grantee shail make such reports annually for its taxable_year in which the grant was made and the immediately succeeding two taxable years sec_53_4945-6 of the regulations provides that any expenditures_for unreasonable por administrative expenses including compensation consultant fees and other fees for services rendered will ordinarily be taxable_expenditures under sec_4945 unless the foundation can demonstrate that such expenses were paid_or_incurred in the good_faith belief that they were reasonable and that the payment or incurrence of such expenses in such amounts was consistent with ordinary business care and prudence the determination whether an expenditure is unreasonable shall depend upon the facts and circumstances of the particular case sec_53_4946-1 of the regulations provides that for purposes of sec_4941 only the term disqualified_person shail not include any organization which is described in sec_501 other than an organization described in sec_509 based on the above facts following the transfer from b to c charitable activities c will also conduct its charitable activities b will continue to conduct its because b is not terminating its existence and because there has been no willful repeated or flagrant act giving rise to liability under chapter no tax will be imposed on b under sec_507 as a result of the transfer of assets from b to c since a transfer of assets as described in sec_507 will not cause a termination of an organization's private_foundation_status the transfer from b to c will not terminate b's status as a private_foundation under sec_507 because b and c will continue to conduct their individual charitable activities following the transfer of assets from b to c the proposed transfer of assets will not adversely affect the exempt status of b or c b's transfer of assets to c will not be a taxable_expenditure under sec_4945 provided b exercises expenditure_responsibility over the grants made to c pursuant to sec_4945 because b as an organization described in sec_501 of the code is not a disqualified_person or substantial_contributor with respect to c the transfer of assets to c will not constitute an act of self-dealing within the meaning sec_4941 of the code moreover for purposes of self-dealing the directors of b who have voted in favor of a transfer of assets to c are not considered substantial contributors and hence disqualified persons by virtue of their votes provided b obtains the documentation required by sec_4942 of the code b will be able to treat as a qualifying_distribution the amount of corpus which c transfers to g as well as the amount c spends on administrative expenses out of corpus for the year of b's transfer and the year following the transfer provided the expenses_incurred by b and c in the transfer of assets to c meet the good_faith standard of sec_53_4945-6 such expenses will not constitute taxable_expenditures under sec_4945 and will be considered qualifying distributions under sec_4942 accordingly based on the information furnished we rule as follows 3b the transfer of assets of b to c will qualify as a transfer pursuant to sec_507 of the code and will neither result in the termination of b's private_foundation_status under sec_507 nor subject b to the tax imposed by sec_507 of the code the proposed transfer of assets by b to c will not adversely affect the exempt status of b or c under sec_501 of the code provided b exercises expenditure_responsibility over the transferred funds pursuant to sec_53_4945-5 of the regulations the proposed transfer of assets by b to c will not be a taxable_expenditure by b under sec_4945 b will not be deemed to have engaged in an act of self-dealing giving rise to excise_tax under sec_4941 as a result of the transfer by b of one-fourth of its assets to c the reasonable expenditures_for expenses_incurred by b and c in connection with this ruling_request and in effectuating the proposed transfer of assets will not constitute taxable_expenditures under sec_4945 of the code and will be considered qualifying distributions under sec_4942 b's transfer of assets to c may be counted toward satisfaction of b’s own distribution_requirements under sec_4942 of the code to the extent that the requirements of sec_4942 of the code are met bwill not be considered a disqualified_person or a substantial_contributor with respect to c as a result of the transfer members of the board_of directors of b who vote for the proposed transfer will not be considered disqualified persons or substantial contributors with respect to c as a result of the vote we are informing the ohio te_ge office of this action please keep a copy of this ruling in your organization's permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent pb if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely pp ota v boeke gerald v sack manager exempt_organizations technical group
